  Case 19-07416       Doc 45     Filed 08/20/19 Entered 08/20/19 11:51:11           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       19-07416
                                             )
JUAN and BELKIS DIAZ,                        )       Chapter 13
                                             )
                      Debtors.               )       Hon. Judge: COX

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Chapter 13 Trustee: ecf@tvch13.net

To the following persons or entities who have been served via U.S. Mail:
See attached list.


Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Motion to Amend
Order, at which time and place you may appear.

         JUDGE:       COX
         ROOM:        680
         DATE:        September 9, 2019
         TIME:        9:00 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before August 20, 2019, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: August 20, 2019                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 19-07416        Doc 45    Filed 08/20/19 Entered 08/20/19 11:51:11        Desc Main
                                   Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Juan and Belkis Diaz                               Commonwealth Edison Company
8313 N. Hamlin Ave.                                Bankruptcy Department
Skokie, IL 60076                                   1919 Swift Drive
                                                   Oak Brook, IL 60523
Cavalry SPV I, LLC
500 Summit Lake Drive, Ste 400                     Nationstar Mortgage LLC d/b/a Mr. Cooper
Valhalla, NY 10595                                 Attention: Bankruptcy Department
                                                   PO Box 619096
MERRICK BANK                                       Dallas TX 75261-9741
Resurgent Capital Services
PO Box 10368                                       Internal Revenue Service
Greenville, SC 29603-0368                          P.O. Box 7346
                                                   Philadelphia, PA 19101-7346
Illinois Department of Revenue
Bankrtupcy Section                                 Chrysler Capital
PO Box 19035                                       P.O. Box 961275
Springfield, IL 62794-9035                         Fort Worth, TX 76161

Capital One Bank (USA), N.A.                       LVNV Funding, LLC
4515 N Santa Fe Ave                                Resurgent Capital Services
Oklahoma City, OK 73118                            PO Box 10587
                                                   Greenville, SC 29603-0587
Quantum3 Group LLC as agent for
Sadino Funding LLC                                 The Bank of Missouri
PO Box 788                                         PO Box 105555
Kirkland, WA 98083-0788                            Atlanta, GA 30348

T Mobile/T-Mobile USA Inc                          JD Receivables LLC
by American InfoSource as agent                    PO Box 382656
4515 N Santa Fe Ave                                Germantown, TN 38183
Oklahoma City, OK 73118
                                                   Nicor Gas
Law Office of Jeff Whitehead                       Bankruptcy Dept. PO Box 549
700 West Van Buren Suite 1506                      Aurora, IL 60507
Chicago, IL 60607
                                                   Directv, LLC
ONEMAIN                                            by American InfoSource as agent
P.O. BOX 3251                                      4515 N Santa Fe Ave
EVANSVILLE, IN 47731-3251                          Oklahoma City, OK 73118

City of Chicago Department of Finance              Portfolio Recovery Associates, LLC
c/o Arnold Scott Harris P.C.                       c/o Barclaycard
111 W Jackson Blvd Ste.600                         POB 41067
Chicago, IL 60604                                  Norfolk VA 23541
  Case 19-07416        Doc 45      Filed 08/20/19 Entered 08/20/19 11:51:11            Desc Main
                                     Document     Page 3 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                         )       19-07416
                                               )
JUAN and BELKIS DIAZ,                          )       Chapter 13
                                               )
                        Debtors.               )       Hon. Judge: COX

                                 MOTION TO AMEND ORDER

         NOW COMES the Debtors, JUAN and BELKIS DIAZ, by and through their attorneys,

DAVID M. SIEGEL & ASSOCIATES, LLC, to present their Motion, and in support thereof

state as follows:

1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2. The Debtors filed a Motion to Modify their Chapter 13 Plan on July 9, 2019.

3. An order granting Debtors’ motion was entered on August 5, 2019. (See Docket Number 44).

4. The order modifies the step plan that is present for the Debtors’ Chapter 13 Plan.

5. The Trustee has requested that the order granting Debtors’ Motion to Modify be amended to

   include the following paragraphs:

         2. That the base amount is modified to $29,790.00.
         3. That the Trustee shall not be required to perform collections on behalf of creditors
         pursuant to any prior confirmed plan.

6. The Debtors do not have an objection to their order being amended to include the language

   requested by the Trustee.

7. The Debtors ask for this change to their Order granting their Motion to Modify in good faith

   and to promote successful performance of the Chapter 13 plan.
  Case 19-07416      Doc 45    Filed 08/20/19 Entered 08/20/19 11:51:11         Desc Main
                                 Document     Page 4 of 4


       WHEREFORE, the Debtors, Juan and Belkis Diaz, pray that this Honorable Court enter

an Order to Amend Debtor’s Order Modifying Plan, and for other such relief as the Court deems

fair and proper.

                                                  Respectfully Submitted,


                                                  /s/ Robert C. Bansfield Jr.
                                                  Robert C. Bansfield Jr. ARDC #6329415
                                                  Attorney for the Debtor

DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive
Wheeling, IL 60090
847/ 520-8100
